Wright, J.
1. Bills and notes negotiable: presumptions in favor of holder. The bill of exceptions in this case is so exceedingly indefinite and wanting in clearness, that we great difficulty in reaching the points ma(^e by counsel. Thus, whether the correspondence referred to by witness, and the alleged contents thereof, was called out. by defendant, and he afterward objected to all proof of what it contained, or by plaintiff on cross-examination, does not appear. Nor is it clear that the agreement as to the deposit and acceptance of the notes as collateral security was alone evidenced by letters. Indeed, a fair construction of the record would indicate that this was the result of a verbal agreement, and that the correspondence related to the notes after they were deposited.
Assuming, however, all that defendant claims, the conclusion is inevitable that this judgment must be reversed. For, if Lathrop’s testimony is excluded'we have this case and no more. Plaintiff declares upon a negotiable note *237which he produces on the trial, and which the law presumes he obtained in good faith, before maturity, and is therefore unaffected by any equities, as against the payee,in favor of defendant. How he got it, what the consideration, what the circumstances, there is nothing to show. Plaintiff stands upon the presumption that he is an innocent holder for value, and that he obtained the note before due. Kelley v. Ford, 4 Iowa, 140; Trustees of Iowa College v. Hill, 12 Id., 462; Wilkinson v. Sargent, 9 Id., 521; Wilbour v. Turner, 5 Pick., 526; Pettee v. Prout, 3 Gray, 502.
2-pay-ment after due. ■ And, in this attitude of the case, proof of payment to the original payee, after the maturity of the note, would be no defense. If the actual consideration for the transfer was that plaintiff extended the time of payment, on the indebtedness which he held against the payee, then, within the rule recognized in the case of the Trustees v. Kill, supra, he would be protected and the defense would not avail. And see Stotts v. Byers, 17 Iowa, 303 ; Davis v. Strohm, Id., 421; Ruddick v. Lloyd, 15 Id., 441.
So that, if the testimony was all excluded, plaintiff was prima facie a holder for value. If what was said about the verbal agreement was not excluded, then a sufficient consideration was affirmatively shown.
Ifj however, there never was any transfer, or, if so, it' was made after the maturity of the note, and defendant had no notice thereof at the time of payment, the defense would be good.
In the condition of the record, we need not now say more. ■ The cause will be remanded and a new trial awarded.
Reversed.